Walton, J.
This case, as printed, presents a bill of exceptions as well as a motion for a new trial. But the exceptions do not *476appear to have been allowed, and cannot, therefore, be considered.
With respect to the motion it is important to notice that the issue between the parties is not whether the defendants undertook as common carriers, to carry and deliver the box in question to the Maine Cehtral Railroad Company, for the plaintiff’s declaration avers neither the existence nor the breach of such a contract; but whether they undertook to carry and deliver it to the Eastern Express Company. The jury found for the defendants, thus affirming that there was no such undertaking; and upon this issue we think the verdict is not so clearly against the weight of - evidence as to justify the court in setting it aside. The only entry upon the defendants’ order book was simply to take the box “to the early train.'” No mention was made of the Eastern Express Company. The driver swears positively that he received no other direction. It was for the jury to determine whether or not he told the truth. If he did, that was the end of the plaintiff’s case.
The plaintiff also claims t-hat the verdict is against law. He insists that if no other direction was given than that put upon the order book, still, upon the defendants’ own showing, that was not complied with. We think it was. If a hackman, whose business generally is the carrying of passengers to and from the hotels and depots of a city, can be regarded as a common carrier of goods, simply because he occasionally takes such parcels when no passenger accompanies them, still, if he receives no other direction than to take a box “to the early train,” and he does take it to the early train, and finding neither the owner nor any authorized agent of his there to receive it, carries it into the depot — the depot being a substantial building with doors which are closed and locked at night — and in.the presence of the baggage-master, and with his knowledge, places it upon the platform, where trunks and other articles going upon the train are usually put, we think he has done all that the law requires of him in fulfilment of his contract; and if the box is afterwards lost, that he is not responsible for it.

Motion and exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.